Case 6:19-cr-00209-PGB-LRH Document 87 Filed 12/31/20 Page 1 of 2 PageID 605




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA

Plaintiff;

v.                                       CASE NO. 6:19-cr-00209-ORL-40LRH

IVAN ANDRE SCOTT
Defendant.
_____________________________________/



                              IVAN SCOTT’S WITNESS LIST

The Defendant hereby files this Witness List. The witnesses that Ivan Scott may

present during his case-in-chief at the trial of this matter include, but are not limited

to, the following:


     1. Robyn Lynn Sztyndor

     2. Carlos Bell

     3. Kathryn Baltimore

     4. Bie Etringe

     5. Terri Richardson

     6. Lawrence Ngu

     7. Stephen Quindoza

     8. Antonhy Magliocco

     9. Christopher Miano
Case 6:19-cr-00209-PGB-LRH Document 87 Filed 12/31/20 Page 2 of 2 PageID 606




   10. James Simmons

   11. Manuel Larenas

   12. Fernando Porras




Respectfully submitted,

By: s/ James Smith

                                   James Smith
                                   9100 Conroy Windermere Road #200
                                   Windermere, FL 34786
                                   Telephone: (407) 924 8595
                                   E-mail: Attorneytreysmith@gmail.com
